Citation Nr: 9918817	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-12 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1962 to April 
1964.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for anxiety and depression.  


REMAND

The record indicates that the veteran canceled a Central 
Office hearing which was scheduled for March 17, 1998.  The 
veteran indicated that he was canceling the hearing as he 
could not afford to travel to and from Washington, D.C.  In 
light thereof, the Board sent the veteran a hearing 
clarification letter informing him of the option to have a 
travel board hearing at the Regional Office.

The veteran responded that he desires a hearing before a 
member of the Board sitting at the RO.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for a 
travel board hearing in accordance with 
the Board's travel schedule.  The veteran 
and his representative should be notified 
of the date and time of the hearing.  
Thereafter, the veteran's claim should be 
returned to the Board for further review, 
as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










